office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date uil 48b conex-147515-06 the honorable william h frist united_states senate washington dc dear senator frist i am responding to your letter of date to the secretary_of_the_treasury supporting ---------------- application_for tax_credits under the qualifying_gasification_project program of the energy policy act of epact the law requires the secretary_of_the_treasury in consultation with the secretary of energy to establish a qualifying_gasification_project program to consider and award certifications for qualified_investments eligible for credits to qualifying_gasification_project sponsors sec_48b of the code on date we published notice_2006_25 which established the qualifying_gasification_project program we will allocate the tax_credits according to the procedures in sec_4 of notice_2006_25 i am enclosing a copy of this notice i assure you we will carefully consider ---------------- application i hope this information is helpful if you have any questions please contact me at ----- --------------or ---------------------at ----- ------------- sincerely william p o'shea william p o'shea associate chief_counsel passthroughs and special industries enclosure
